                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARIA MCCASLIN,

             Plaintiff,

v.                                                            CV No. 19-09 GBW/CG

ALLSTATE INDEMNITY COMPANY,

                     Defendant.

                 AGREED PROTECTIVE ORDER AND STIPULATION

      THIS MATTER is before the Court on the parties’ Joint Motion for Protective

Order, (Doc. 41), filed June 14, 2019. The Court, having been advised and upon the

consent and stipulation of Plaintiff, Maria McCaslin, and Defendant, Allstate Indemnity

Company (“Allstate”) (collectively the “Parties”) enters the following Agreed Protective

Order and Stipulations (Agreement and Order):

1.0 DEFINITIONS AND BACKGROUND INFORMATION:

      1.1 As used in this order, the word:

             1.1.1 “Party” or “Parties” shall include Maria McCaslin and Allstate, and
             each of their employees, agents, representatives, and attorneys (including
             both outside counsel and inside counsel).

             1.1.2 “Person(s)” shall include any “Party” or non-party to this action,
             whether an individual, corporation, partnership, company, unincorporated
             association, governmental agency, or other business or governmental
             entity.

             1.1.3 “Confidential Material” or “Confidential Document” shall mean any
             and all documents or other materials produced in response to Requests
             for Production of Documents as well as any confidential or proprietary
             documents, data, or information provided in response to other written
             discovery requests, interrogatory answers or deposition testimony. All
             Confidential Materials (including interrogatory answers) shall be Bates
             stamped and marked as confidential with a watermark or legend. By
             agreement between the Parties (confirmed in writing) additional
       documents may be designated as Confidential Material subject to the
       terms of this Stipulation and Order.

       1.1.4 “Discovering Party” shall mean the Party who has requested the
       production of documents designated as Confidential Material under this
       Agreement and Order.

       1.1.5 “Producing Party” shall mean the Party who has produced
       documents designated as Confidential Material under this Agreement and
       Order.

1.2    Allstate’s Trade Secrets and Proprietary Information:

       1.2.1 Allstate contends the documents requested by Maria McCaslin and
       designated Confidential Material represent and/or reflect trade secrets or
       other confidential and proprietary research, development or commercial
       information. The parties agree Allstate has a legitimate interest in
       protecting trade secrets, confidential and proprietary information. The
       parties agree the protections within this agreement are adequate.

       1.2.2 Allstate affirmatively states the documents produced under the
       order are not produced without appropriate protections. Allstate states the
       materials are confidential and proprietary, and Allstate makes every effort
       to protect them.

1.3    Nature of this Agreement and Order:

The nature of this agreement and order is to protect Allstate’s member and
business interests in its own intellectual property, information, and processes.
The insurance, banking, and investment industries are highly competitive
markets, and disclosure of Allstate’s trade secrets, confidential or proprietary
information could cause irreparable and significant harm to Allstate and its
members. This Agreement and Order is intended to prevent this foreseeable
harm and any related unforeseeable harm.

1.4    Public Health & Safety Not At Issue:

The documents and information at issue do not involve the public health and
safety, a public entity, or issues important to the general public.

1.5    Good Faith Discovery Cooperation:

It is the purpose of this Agreement and Order and the desire of Allstate to make
the broadest range of reasonably relevant documents available to Maria
McCaslin, without waiving any trade secrets, privilege, or otherwise proprietary



                                     2
      information and without subjecting the parties and the Court to numerous
      discovery motions.

      1.6    Reliance on this Agreement:

      The Parties agree to limit dissemination of any documents and information as set
      forth in this Agreement and Order and are materially relying on the
      representations and covenants contained within.

2.0 SCOPE OF AGREEMENT AND PROTECTIVE ORDER:

      2.1    Purpose of This Agreement and Order:

It is the purpose of this Agreement and Order that Allstate will be provided reasonable
assurance that:

             2.1.1 The documents produced by Allstate will be used in this litigation
                   and this litigation only;

             2.1.2 The documents produced by Allstate will not be used for
                   commercial purposes;

             2.1.3 The documents produced by Allstate will not be used for non-
                   litigation purposes.

      2.2    Allstate is relying on this Agreement and Order and would not have
             produced the documents and information otherwise.

      2.3    Allstate’s production under this Agreement and Order does not admit or
             concede the documents or information are relevant or admissible in this
             litigation.

      2.4    This Agreement and Order survives the end of the above styled litigation.

      2.5    The parties agree good cause exists for this Agreement and for the Court
             to enter this Order.

      2.6    Compliance with this Agreement and Order will be a material term to any
             settlement agreement reached in this case.

              IT IS THEREFORE, STIPULATED BY THE PARTIES AND
                          ORDERED BY THE COURT:

3.0 DOCUMENTS TO BE PRODUCED BY ALLSTATE:

      3.1    Procedure for production of documents:

                                            3
3.2   Any part of the claims file, Allstate files, or Allstate documents produced
      for inspection and made available for copying in this action by any Party to
      this litigation or any third parties after the date of entry of this Order may
      be designated Confidential Material or Confidential Documents. Such a
      designation shall be made by placing a watermark or legend inscribing the
      word "Confidential" on the face of each page of each document so
      designated.

3.3   Such Confidential Documents in whole or in part or in any form, and the
      information within, may be used and disclosed solely for the preparation
      and trial of this litigation only, including all appeals. Copies of any
      discovery designated “confidential” shall only be provided to parties or
      persons as identified within this Agreement and Order.

3.4   The Parties and their counsel agree to use reasonable efforts not to
      disclose the information to any third person or entity whatsoever, except to
      (the following are collectively referred to as “Qualified Person(s)”):

      a. counsel of record and their associated attorneys in this action on
         behalf of a party to this litigation;
      b. a party(ies) to the litigation and any employees or agents, including in-
         house and corporate counsel, regularly employed support staff,
         paralegal and clerical personnel who have a direct responsibility for
         assisting a party in the preparation and trial of litigation, including
         appeals;
      c. employees or agents of counsel of record including regularly employed
         support staff, paralegal and clerical personnel who have a direct
         responsibility for assisting such counsel in the preparation and trial of
         litigation, including appeals;
      d. outside consultants and experts and their employees or agents
         retained by retained counsel or any party to this litigation for the
         purpose of assisting in the preparation and trial of this litigation,
         including appeals;
      e. the United States District Court for the District of New Mexico, (“the
         Court”), and court personnel, including stenographic reporters regularly
         employed by the court;
      f. stenographic or video reporters who are otherwise engaged in such
         proceedings as are necessarily incident to the conduct of this litigation;
      g. witnesses or prospective witnesses requested by counsel to give
         testimony or otherwise to prepare for any deposition, hearing, trial or
         other proceeding in this litigation.

      Any person or group of people who do not each meet the criteria of a
      Qualified Person as defined above, shall be deemed to be a “non-qualified
      person” or “non-qualified persons.”

                                     4
4.0 DEPOSITIONS:

     4.1.   Deposition testimony shall be designated as Confidential Material under
            the terms of this Agreement and Order only if counsel for a party advises
            the court reporter and opposing counsel such designation at the
            deposition, or by written designation to all parties and the court reporter
            within ten (10) business days after receiving the deposition transcript. The
            court reporter shall note on the record the designation of Confidential
            Material and shall separately transcribe those portions of the testimony so
            designated and shall mark the face of such portion of the transcript as
            “Confidential Material.” The parties may use Confidential Material during
            any deposition provided the witness is apprised of the terms of this
            Agreement and Order and executes the acknowledgment attached as
            Exhibit “A.” The parties may use Confidential Material during a deposition
            only if the room is first cleared of all non-qualified persons.

     4.2    In the event that any party desires to contest the designation of any
            documents, information, or testimony as Confidential Material that party,
            after requesting and being denied re-designation within a timely manner,
            shall file an objection with the Court and request a hearing on the matter.
            At such hearing, the party designating the information as Confidential
            Material shall have the burden to establish that party’s right to protection
            of the Confidential Material. All such documents, information or testimony
            shall be treated as Confidential Material until the Court makes a decision
            regarding the status of the documents, information and testimony.

     4.3    Any papers filed with the Court in these actions which include, attach or
            make reference to Confidential Material (or information derived from
            Confidential Material) shall be considered Confidential Material governed
            by the terms of this Agreement and Order, and shall be filed under seal
            and shall remain sealed with the Office of the Clerk so long as the
            materials retain the status of Confidential Material.

5.0 VIEWING OF DOCUMENTS BY THIRD PARTIES:

     5.1    Possession of Documents by Third Parties:

            The undersigned counsel as counsel who become the custodian of the
            Confidential Material produced by a party shall not grant possession of the
            documents to any other person or entity except as expressly authorized by
            the terms of this Agreement and Order.




                                          5
5.2   Viewing of Documents by Third Parties is Permissible:

      Subject to the terms and conditions of this Agreement and Order, the
      undersigned counsel may permit other persons or entities to possess and
      to view documents produced under this Agreement and Order.

5.3   All Confidential Material produced or provided in the course of this
      litigation, and the information obtained from examining the same, shall be
      used solely for the purposes of the proceedings in this litigation, and not
      for any other purpose. The Confidential Material shall not be disclosed to
      anyone, either orally or in writing, except in accordance with the terms of
      this Agreement and Order.

5.4   The Parties do not waive, and expressly retain the right to assert in the
      Action or other investigation or lawsuit, the application of any common law
      or statutory privileges or any theory of immunity from disclosure of the
      confidential documents, in whole or in part, or in any form, and any other
      confidential information

      a.    Nothing in this Agreement and Order shall preclude a Party from
            seeking and obtaining, on an appropriate showing, additional
            protection (or relief from protection) with respect to the
            confidentiality of information or documents produced in the action.

      b.    Nothing in this Agreement and Order is to be construed or used as
            a waiver of any rights or procedural or evidentiary objections or
            privileges under either the applicable Rules of Civil Procedure or
            the Rules of Evidence.

      c.    This Agreement and Order is entered into for the purposes of this
            action only and shall not apply to documents or things produced by
            any party in any other litigation.

      d.    The Parties agree and acknowledge that before disclosing any
            Confidential Material to a Qualified Person, as defined above in
            Section 3 of this Agreement and Order with the exception of the
            Court and Court personnel, the Party shall provide to the Qualified
            Person a copy of this Agreement and Order and each Qualified
            Person shall execute a copy of the attached AGREEMENT TO BE
            BOUND BY PROTECTIVE ORDER REGARDING
            CONFIDENTIAL INFORMATION (Exhibit “A”). The executed copy
            of Exhibit “A” shall be retained by the attorney who has disclosed
            the Confidential Material to the Qualified Person.




                                    6
6.0 NO WAIVER BY INADVERTENT PRODUCTION:

     If any Confidential Material is inadvertently provided to a Discovering Party
     without being marked as confidential in accordance with this order, the failure to
     so mark the material shall not be deemed a waiver of its confidentiality, privilege,
     or right to object. Until the material is designated as confidential by the
     Producing Party however, the Discovering Party shall be entitled to treat the
     material as non-confidential. When the material is designated as Confidential
     Material, the Discovering Party shall take prompt steps to assure the material is
     marked as confidential or returned to the Producing Party for confidential
     designation pursuant to this Agreement and Order. The Producing Party shall
     bear the costs of designating and marking the Confidential Material as such.

7.0 RETURN OF DOCUMENTS AT END OF LITIGATION:

     Within ten (10) days after the final settlement or termination of action, it is the
     obligation of the Discovering Party to return or destroy all Confidential Material
     provided by the Producing Party. The Discovering Party shall return or destroy
     all Confidential Material, including all copies, notes, tapes, papers and any other
     medium containing, summarizing, excerpting, or otherwise embodying any
     Confidential Material, except that the Discovering Party shall be entitled to
     destroy, rather than return (a) any Confidential Material stored in or by data
     processing equipment and (b) work product memoranda or pleadings embodying
     Confidential Material, subject to State Bar rules.

     The Discovering Party will confirm in writing to the Producing Party its
     compliance with this Section 7.0.

8.0 PHOTOCOPYING PROHIBITED BEYOND THIS LITIGATION:

     The Confidential Material shall not be photographed, photocopied or reproduced
     in any manner except in preparation of this litigation.

9.0 PUBLICATION PROHIBITED:

     The Confidential Material shall not be published or reproduced in any manner on
     the internet, blogs, bulletin boards, email, newspapers, magazines, bulletins, or
     other media available publicly or privately. Likewise, persons may not verbally
     share the Confidential Material to non-qualified persons.

10.0 ALL DOCUMENTS REVEALED TO THE COURT SHALL BE SEALED:

     All motions or other documents filed with the Court, if any, which reveal any
     portion of the Confidential Material shall be:

     10.1   Filed on the Court docket under seal.

                                           7
     10.2   Considered sealed documents until further order of the Court, if any.

     10.3   All proceedings in connection therewith shall be conducted in chambers, if
            allowed by the court.

     10.4   Any records made of such proceedings, if any, shall also be sealed.

11.0 NON-WAIVER:

     This Agreement and Order is not, and shall not be interpreted as, a waiver by
     any party of any right to claim in this lawsuit or otherwise, that the documents or
     information are privileged or otherwise undiscoverable.

12.0 VIOLATION OF ORDER:

     Upon an alleged violation of this Agreement and Order, the Court on its own
     motion or on the motion of any party may grant relief as it deems appropriate in
     law or equity. Should any provision of this Stipulation be struck or held invalid by
     a court of competent jurisdiction, all remaining provisions shall remain in full force
     and effect.

IT IS SO ORDERED.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                                           8
                                    EXHIBIT “A”
                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARIA MCCASLIN,

              Plaintiff,

v.                                                               CV No. 19-09 GBW/CG

ALLSTATE INDEMNITY COMPANY,

              Defendant.

                     AGREEMENT TO BE BOUND BY
        PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION

       I hereby attest to my understanding that information or documents designated as

Confidential Material or Confidential Documents and the information contained therein

are provided to me pursuant to the terms and conditions and restrictions of the

AGREED PROTECTIVE ORDER AND STIPULATION entered in the above styled

case. I have been given a copy, read, and understand the AGREED PROTECTIVE

ORDER AND STIPULATION; and that I agree to be bound by it, and consent to the

personal jurisdiction of the Court that signed the AGREED PROTECTIVE ORDER AND

STIPULATION, for enforcement.

       I further agree that I shall not disclose to others in any manner, except in

accordance with that AGREED PROTECTIVE ORDER AND STIPULATION, any

Confidential Material (or Confidential Documents) as defined in that Agreement and

Order, and that such Confidential Material shall be used only for the purposes of the

captioned legal proceeding. I understand that the unauthorized disclosure of

Confidential Material could result in the violation of the rights to privacy, and/or serious


                                              9
economic harm to the party providing the Confidential Material which could continue to

cause harm even after the termination of that legal proceeding. I further agree and

attest to my understanding that, in the event that I fail to abide by the terms of that

AGREED PROTECTIVE ORDER AND STIPULATION, I may be subject to sanctions,

including sanctions by way of contempt of court, imposed by the Court for such a failure.



                                           _____________________________________
                                           Signature                       Date

                                           _____________________________________
                                           Name Printed




                                             10
